Name: Commission Regulation (EEC) No 553/87 of 25 February 1987 determining the extent to which applications lodged in February 1987 for the issue of import licences in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2 . 87 Official Journal of the European Communities No L 56/9 COMMISSION REGULATION (EEC) No 553/87 of 25 February 1987 determining the extent to which applications lodged in February 1987 for the issue of import licences in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 14 (4) (a) thereof, Whereas Commission Regulation (EEC) No 31 1 /87 (3) fixed the quantity of frozen beef intended for processing which may be imported under special terms in the first quarter of 1987 ; Whereas Article 1 5 (6) (a) of Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 3815/85 (5), lays down that the quantites applied for may be reduced ; whereas, the applications lodged in conformity with the conditions of Commission Regulation (EEC) No 1 136/79 (*), as last amended by Regulation (EEC) No 2036/84 (7), relate to total quantities which far exceed the quantities available in accordance with Article 1 of Regulation (EEC) No 311 /87 ; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate, for the system referred to in Article 14(1 ) (a) of Regulation (EEC) No 805/68 , to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 1136/79 for the quarter beginning 1 January 1987 shall be granted to the following extent, expressed as bone-in beef ; (a) 3,040 % of the quantity requested for beef imports intended for the manufacture of 'preserves' as defined by Article 2(5) of Regulation (EEC) No 1136/79 ; (b) 100 % of the quantity requested for beef imports intended for the manufacture of 'preserves' as defined by Article 2(6) of Regulation (EEC) No 1136/79 . 2. In conformity with Article 1 5 (3) of Regulation (EEC) No 2377/80, all applications from any one appli ­ cant shall be regarded as a single application . Article 2 This Regulation shall enter into force on 2 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 48 , 17. 2. 1987, p. 1 . 0 OJ No L 30, 31 . 1 . 1987, p. 60. (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . Is) OJ No L 368 , 31 . 12. 1985, p. 11 (*) OJ No L 141 , 9 . 6. 1979, p. 10 . 0 OJ No L 189, 17 . 7. 1984, p. 14.